       Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 1 of 31
Filing #   129206551 E-Filed 06/22/2021 08:16:31 AM




                                 IN THE COUNTY COURT OF ELEVENTH JUDICIAL
                  CIRCUIT IN AND FOR MIAMI DADE                COUNTY, FLORIDA CIVIL DIVISION



             JASON      WARSHOFSKY,

                    Plaintiff,                                  Case No.:
             V.




             MEDICREDIT, INC. AND PLANTATION
             GENERAL HOSPITAL LIMITED
             PARTNERSHIP
             D.B.A. MERCY HOSPITAL, A CAMPUS
             OF PLANTATION GENERAL HOSPITAL


                    Defendant(s).
                                                    i




                   COMPLAINT FOR UNLAWFUL DEBT COLLECTION PRACTICES AND
                          TELEPHONE CONSUMERPROTECTION ACT VIOLATIONS


                   COMES    NOW, Plaintiff, JASON WARSHOFSKY (hereinafter, "Plaintiff"), by and
           through the undersigned counsel, and hereby sues Defendants, MEDICREDIT, INC. (hereinafter,
           "Medicredit"),    and PLANTATION GENERAL HOSPITAL LIMITED PARTNERSHIP D.B.A.
           MERCY        HOSPITAL,       A CAMPUS OF PLANTATION GENERAL HOSPITAL                         (hereinafter,
           "Mercy"),    and hereinafter collectively, "Defendants." In support thereof, Plaintiff states:


                                                   PRELIMINARY STATEMENT


                   1. This is    an   action for
                                          damages brought by an individual consumer for Defendants'
           violations of Sections 805(a)(2), and 805(c), of the Fair Debt Collection Practices Act

           (hereinafter, the "FDCPA"), Florida Consumer Collection Practices Act, Fla. Stat § 559.72(7)
           and 559.72(18) (hereinafter, the "FCCPA") and violations of 47 U.S.C §227 et seq., the

           Telephone Consumer Protection Act (hereinafter, the "TCPA").

                                                   JURISDICTIONAND VENUE


                   2.    This is   an   action for
                                                 damages that    does not exceed     eight   thousand   ($8,000.00)
           exclusive of costs, interest, and attorney's fees.
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 2 of 31




         3.     Jurisdiction and     venue     for purposes of this action                 are   conferred      by   Florida   Statutes,
  Section 559.77.


         4. At all material times herein, the conduct o f Defendant, complained o f below,                                     occurs in

  Miami- Dade County, Florida.


         5. At all material times herein, Plaintiffis an individual                        residing in Miami-Dade County,
  Florida.


         6.      At all material times         herein, Defendant Medicredit,                      Inc. is   a   foreign for-profit
  corporation existing        under the laws of the State of Montana                             that,   itself and   through its
  subsidiaries, regularly extends          telecommunication                   products     and services to           consumers      in
  Miami-Dade County, Florida.


         7.     At all material times        herein,       Defendant                  is
                                                                 foreign for-profit corporation
                                                                              Mercy        a


  existing   under the laws of the State of Ohio
                                             that,                           itself and
                                                            through its subsidiaries, regularly
  extends telecommunicationproducts and services to consumers in Miami-Dade County, Florida.


                                                           PARTIES


         8.     Plaintiff,   JASON WARSHOFSKY is                         a    natural person       residing      in Miami-Dade

  County, Florida (hereinafter referred to as "Plaintiff'). Plaintiff is a "consumer" as that term is
  defined by Fla. Stat § 559-55(8), and is a "person" as provided by 47 U.S.C. § 227(b)(1) and
  under Fla. Stat.    §   559.72.


         9.     Defendant, Medicredit, Inc.,          is foreign for profit corporation doing business in the
                                                           a

  State ofMissouri, is a "creditor" as that            term is defined by § 559.55(5), and is a "person" as

  provided by 47 U.S.C. § 227(b)(1) and § 559.72.

          10.    Defendant, Mercy Hospital is              aforeign for profit corporation doing business in the
  State of Tennessee, is      a   "creditor"   as   that   term is defined by § 559.55(5), and is a "person" as

  provided by 47 U.S.C. § 227(b)(1) and §              559.72.


          11.    All conduct of the Defendants alleged herein                       by Plaintiff was authorized, approved
  and/or ratified by      one or more   officers, directors, or managers of the Defendant, and/or known in
  advance that the Defendants         likely to conduct themselves and allowed it to so act with
                                        were

  conscious disregard or the rights and safety of others. The conduct alleged herein was harassing,

  oppressive, abusive, and done knowingly with intent, with malice, and without cause.

          12. The Defendants communications set forth below                                 were    made     only     to exhaust the

  non-paying resisting Plaintiff's will          in   an       attempt   to break the Plaintiff and have Plaintiffpay
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 3 of 31




  amounts owed      long      after the Plaintiff     was    given   all necessary information and           persuasion and
  negotiation failed.

          13. The Defendants communications set forth below                       are   wholly without excuse.

          14.   At all times mentioned                        the
                                                     agent(s) or employee(s) of Defendants' acted
                                                   herein,
  within the course and scope of such agency or employment, and acted with the consent,

  permission and authorization of the Defendants. Each such entity acted as a co-actor in an
  enterprise to unlawfully attempt to collect debts from Plaintiff.

                                             FACTUAL ALLEGATIONS


          15.   Upon     information and          believe,   Plaintiff is
                                                      alleged to have incurred a financial
  obligation through Defendants which was primarily for personal, family or household
  purposes, and is a "debt" as that term is defined by Section 559.55(1), Florida Statutes
  (hereafter referred to as the "Debt").

          16. Defendants made    multiple Collection Calls, on multiple days, in multiple weeks,
  over multiple months, including without limitation from November 30,2020 through May 21,

  2021 (the "Collection Calls") to Plaintiffattempting to collect the Alleged Debt.


          17. It   was   the substance of the      testimony of the Plaintiff that:

                         a)    On March 19, 2020, the Plaintif received emergency room treatment at

                               Mercy Hospital.

                         b)    On October 9, 2020, the               Plaintiff sent out     a   letter to   Mercy Hospital,
                               requesting     a   break-down of payments made               by    him and his insurance

                               company. See attached letter as Exhibit "A."


                         c)    Plaintiff retained counsel           Yuli, Kotler, Esq., in November of 2020             to

                               represent him regarding the alleged debt.


                         d)    On November 10, 2020, debt collection agency,                    Medicredit, Inc., issued a
                               collection letter to the       Plaintiff's,   on   behalf of creditor,       Mercy Hospital,
                               for services rendered         on   March 19, 2020. See attached letter            as   Exhibit
                                     "
                               CCD




                         e)    On November 24, 2020, the Plaintiff sent out                       a   Validation letter via
                               certified mail to both defendants. Said letters                  were   received by    Mercy
                               and       Medicredit   on     December         3, 2020 and December 7, 2020,
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 4 of 31




                      respectively See attached         Validation Letter and Proof of Service             as


                      Composite Exhibit "C."

                 f)   On November 30,2020, debt collection agency,              Medicredit, Inc, placed a
                      collection call and left     a   voice message to the Plaintiff's cell          phone,
                      (305) 446-1244,     on     behalf of    creditor, Mercy Hospital,        for services
                      rendered on March    19, 2020.


                 g)   On December 9, 2021, debt collection agency,                    Medicredit, issued    a

                      collection letter to the      Plaintiff's,     on   behalf of   creditor, Mercy,     for
                      services rendered on March 19, 2020. See attached letter as Exhibit "D."



                 h)   On    January 29, 2021,     debt collection agency,
                                                                   Medicredit, Inc, placed a
                      collection call and left a voice message to the Plaintiff's cell phone,

                      (305) 446-1244, on behalf of creditor, Mercy Hospital, for services
                      rendered on March 19, 2020.


                 i)   On    February 6, 2021,     debt collection agency,      Medicredit, Inc, placed       a

                      collection call and left     a   voice message to the Plaintiff's cell          phone,
                      (305) 446-1244,     on     behalf of    creditor, Mercy Hospital,        for services
                      rendered on March 19, 2020.



                j)    On    February 15, 2021,    debt collection agency,       Medicredit, Inc, placed     a

                      collection call and left     a   voice message to the Plaintiff's cell          phone,
                      (305) 446-1244,     on     behalf of    creditor, Mercy Hospital,        for services
                      rendered on March 19, 2020.



                 k)   On    February 23, 2021,    debt collection agency,       Medicredit, Inc, placed      a

                      collection call and left     a   voice message to the Plaintiff's cell          phone,
                      (305) 446-1244,     on     behalf of    creditor, Mercy Hospital,        for services
                      rendered on March 19, 2020.


                 1)   On March 22, 2021, debt collection agency,               Medicredit, Inc., issued     a

                      collection letter to the   Plaintiff,   on   behalf of creditor, Mercy   Hospital,   for
                      services rendered   on   March    19, 2020. See attached message           as   Exhibit
                            "
                      "-C




                 m)   On March     23, 2021, debt collection agency, Medicredit, Inc, placed                 a

                      collection call and left     a   voice message to the Plaintiff's cell          phone,
                      (305) 446-1244,     on     behalf of    creditor, Mercy Hospital,        for services
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 5 of 31



                               rendered on March         19, 2020.


                         n)    On    April 28, 2021,         debt collection agency,        Medicredit, Inc, placed              a

                               collection call and left         a   voice message to the Plaintiff's cell                 phone,
                               (305) 446-1244,          on   behalf of   creditor, Mercy Hospital,                 for services
                               rendered on March 19, 2020.



                         o)    On    May 5, 2021,         debt collection agency,          Medicredit, Inc, placed               a

                               collection call and left         a   voice message to the Plaintiff's cell                 phone,
                               (305) 446-1244,          on   behalf of   creditor, Mercy Hospital,                 for services
                               rendered on March 19, 2020.



                         p)    On    May 21, 2021,           debt collection agency,
                                                                           Medicredit, Inc, placed a
                               collection call and left a voice message to the Plaintiff's cell phone,

                               (305) 446-1244, on behalf of creditor, Mercy Hospital, for services
                               rendered on March 19, 2020.


                         q)    On June 9, 2021, debt collection agency             Capio Partners, LLC, issued a
                               collection letter via email to the         Plaintiff, on behalf of creditor, Mercy
                               Hospital,    for services rendered on March 19, 2020. See attached message
                                                  ..

                               as   Exhibit "F.




                                                          COUNTI


  VIOLATION OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT, FLA.
           STATUTES. SECTION 559.72(7). AS TO DEFENDANT MERCY HOSPITAL


            18. Plaintiff     re-alleges    and   incorporates Paragraphs       1   through 17,         as   if   fully   set forth

  herein.


            19.   Mercy Hospital       is   engaged     in the business of    soliciting      consumers           for debts and
  collection of consumer debts and           is, therefore, subject to    Fla. Stat.   §   559.55 et seq.


            20. The   alleged Debt is a "debt" as defined by Fla.           Stat.   §559.55(6).

            21.   Mercy Hospital       communicated certain information to                 Plaintiff,   as   set forth in the

  above Factual     Allegation paragraphs,             which constitutes "communication"                as   defined      by   Fla.
  Stat.   § 559.55(2).

            22. Fla. Stat.    § 559.72(7)provides, in pertinent part:
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 6 of 31



                     In   collecting consumer debts, no person shall:

                     (7) Willfully communicate with the debtor or any member of her or his family
                     with such frequency as can be reasonable be expected to harass the debtor or
                     her or his family, or willfully engage in other conduct which can be reasonably
                     be expected to abuse or harass the debtor or any member of her or his family.


           23.    Mercy Hospital violated Fla.    Stat.   § 559.72(7)   when Defendant itselfand    through the
  use   of it'sagent,Medicredit, Inc., (1) made multiple Collection Calls, on                 multiple days, in
  multiple weeks, over multiple months, including without limitation from November 30,2020
  through May 21, 2021 to Plaintiff attempting to collect the alleged debt; (2) made Collection
  Calls to Plaintiff's cell phone after Plaintiff told Defendant that Plaintiff disputed the debt; (3)
  issued Collection Letters to Plaintiff after Plaintiff told Defendant that Plaintiff disputed the

  debt; and (4) made Collection Calls and issued a Collection Letter to Plaintiff when Defendant
  knew that Plaintiff had retained counsel for the alleged debt; all of which is a willful
  communicationwith the Plaintiff with such frequency that Defendant could reasonably expect
  such communicationto harass Plaintiff, or which is a willful engagement by Defendant in other

  conduct, including violation of the TCPA, which could be reasonably be expected to abuse or
  harass Plaintiff.


           24. As     a   result of the above violations of the
                                                             FCCPA, Plaintiff has been damaged
  including, but not limited to, mental anguish, despair, frustration, embarrassment, nervousness,
  anger, and loss of capacity to      enjoy life and Defendant is liable to Plaintiff for actual damages,
  statutory damages, and        reasonable attorney's fees and costs pursuant to the FCCPA, Fla. Stat.

  § 559.77(2).

           25. Based upon the        willful, intentional, knowing, malicious, repetitive and continuous
  conduct of the Defendant         as described herein, Plaintiff is also entitled to an award of punitive


  damages in accordance with Fla.        Stat   §§559.77 and 768.72.

           26. All conditions      precedent to   this action have      occurred,   have been satisfied   or   have
  been waived.


           WHEREFORE, Plaintiffrespectfully requests this Court to                  enter a judgment against the

  Defendant   finding that the Defendant violated the FCCPA, awarding Plaintiff actual damages,
  statutory damages, punitive damages, attorneys' fees and costs pursuant to Fla. Stat. §559.77(2),
  and   awarding Plaintiff any and all    such further relief as is deemed necessary or        appropriate.

                                                     COUNT II


  VIOLATION OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT, FLA.
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 7 of 31




        STATUTES. SECTION 559.72(18). AS TO DEFENDANT MERCY HOSPITAL


         27. Plaintiff     re-alleges    and    incorporates Paragraphs     1   through 17,   as   if   fully set   forth
         herein.


         28. Fla. Stat.    §   559.72   (18) provides, in pertinent part:

                   In   collecting consumer debts, no person shall:

                   (18) Communicate with a debtor if the person knows that the debtor is
                   represented by an attorney with respect to such debt and has knowledge of, or
                   can readily ascertain, such attorney's name and address, unless the debtor's


                   attorney fails to respond within 30 days to a communication from the person,
                   unless the debtor's attorney consents to a direct communicationwith the debtor,
                   or   unless the debtor initiates the communication.


         29. Defendant violated Fla. Stat.          § 559.72(18) when Defendant itself and through the use
  of its agent,   Medicredit, Inc., (1)    made Collection Calls to Plaintiffwhen Defendant knew that
  Plaintiff had retained counsel for the  alleged debt; which is a communicationwith Plaintiff by
  Defendant, where Defendant knew Plaintiffwas represented by an attorney as to the alleged debt
  and knew, or could readily ascertain, the attorney's name and address.


         30. As     a   result of the above violations of the FCCPA, Plaintiff has been                    damaged
  including,   but not limited to, mental       anguish, despair, frustration, embarrassment, nervousness,
  anger, and loss of capacity to        enjoy   life and Defendant is liable to Plaintiff for actual damages,

  statutory damages,      and reasonable attorney's fees and costs pursuant to the            FCCPA, Fla. Stat.
  § 559.77(2).

         31. Based upon the  willful, intentional, knowing, malicious, repetitive and continuous
  conduct of the Defendant as described herein, Plaintiff is also entitled to an award of punitive

  damages in accordance with Fla. Stat §§559.77 and 768.72.

         32. All conditions       precedent to      this action have   occurred,   have been satisfied        or    have
  been waived.


         WHEREFORE, Plaintiffrespectfully requests this Court to enter a judgment against the
  Defendant   finding that the Defendant violated the FCCPA, awarding Plaintiff actual damages,
  statutory damages, punitive damages, attorneys' fees and costs pursuant to Fla. Stat. §559.77(2),
  and awarding Plaintiff any and all such further relief as is deemed necessary or appropriate.


                                                       COUNT III
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 8 of 31



  VIOLATION OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT, FLA.
                   STATUTES. SECTION 559.72(18). AS TO MEDICREDIT. INC.


            33. Plaintiff    re-alleges    and   incorporates Paragraphs      1   through 17,    as   if   fully   set   forth
  herein.


            34. Fla. Stat.   §   559.72   (18) provides, in pertinent part:

                     In   collecting consumer debts, no person shall:

                     (18) Communicate with a debtor if the person knows that the debtor is
                     represented by an attorney with respect to such debt and has knowledge of, or
                     can
                          readily ascertain, such attorney's name and address, unless the debtor's
                     attorney fails to respond within 30 days to a communication from the person,
                     unless the debtor's attorney consents to a direct communicationwith the debtor,
                     or   unless the debtor initiates the communication.


            35. Defendant violated Fla. Stat.         § 559.72(18) when Defendant issued Collection Letters
  and made Collection Calls to Plaintiff when Defendant knew that Plaintiff had retained counsel
  for the alleged debt; which is a communicationwith Plaintiff by Defendant, where Defendant
  knew Plaintiff was represented by an attorney as to the alleged debt and knew, or could readily

  ascertain, the attorney's name and address.

            36. As   a    result of the above violations of the         FCCPA,     Plaintiff has been        damaged
  including,   but not limited to, mental       anguish, despair, frustration, embarrassment, nervousness,
  anger, and loss of capacity to          enjoy  life and Defendant is liable to Plaintiff for actual
                                                                                                 damages,
  statutory damages, and reasonable attorney's fees and              costs   pursuant to the FCCPA, Fla. Stat.
  § 559.77(2).

            37. Based upon the
                             willful, intentional, knowing, malicious, repetitive and continuous
  conduct of the Defendant as described herein, Plaintiff is also entitled to an award of punitive

  damages in accordance with Fla. Stat §§559.77 and 768.72.

            38. All conditions      precedent to     this action have   occurred,    have been satisfied           or   have
  been waived.


            WHEREFORE, Plaintiffrespectfully requests this Court to           judgment against the
                                                                                     enter   a

  Defendant finding that the Defendant violated the FCCPA, awarding Plaintiff actual damages,

  statutory damages, punitive damages, attorneys' fees and costs pursuant to Fla. Stat. §559.77(2),
  and awarding Plaintiff any and all such further relief as is deemed necessary or appropriate.


                                                        COUNT IV
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 9 of 31



     VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT, SECTION §
                         805(a)(2. AS TO DEFENDANT MEDICREDIT. INC.


          39. This is   an   action       against Defendant for violations of 15     U.S.C.   1692-1692p et seq.

          40. Plaintiff re-alleges and          reincorporatesparagraphs 1 through 17,        as   if fully set forth
  here-in.


          41. Pursuant to the         FDCPA, Section 805(a)(2), Communication with the consumer
  generally:

               a.    Without the       prior consent of the consumer given directly to         the debt collector or
                     the express      permission of a court of competent jurisdiction,         a   debt collector may
                     not communicate with               a   consumer   in connection with the collection of any
                     debt...ifthe debt collector knows the             consumer is
                                                                                represented by an attorney with
                     respect   to     such debt        and has knowledge of, or can readily ascertain, such

                     attorney's       name     and     address, unless the attorney fails to respond within a
                     reasonable period of time to             a   communicationfrom the debt collector or unless
                     the attorney consents to direct communicationwith the               consumer.



          42. In    numerous     instances, in         connection with the collection of debts, through the      means

  described in      Paragraphs    1   -




                                           17, Defendants violated Section 805(a)(2), when Defendant issued
  Collection Letters and made Collection Calls to Plaintiff when Defendant knew that Plaintiff
  had retained counsel for the  alleged debt; which is a communicationwith Plaintiff by Defendant,
  where Defendant knew Plaintiff was represented by an attorney as to the alleged debt and knew,
  or could readily ascertain, the attorney's name and address.




          43. Section  813(a) of the FDCPA, 15 U.S.C. § 1692k, authorizes the Court to award
  monetary civil penalties for violations of the FDCPA when any debt collector who fails to
  comply with any provision of this subchapter with respect to any person is liable to such person
  in an amount equal to the sum of --(1) any actual damage sustained by such person as a result of
  such failure; (2) (A) in the case of any action by an individual, such additional damages as the
  court may allow, but not exceeding $1,000; and in the case of any successful action to enforce

  the foregoing liability, the costs of the action, together with a reasonable attorney's fee as
  determined by the court.


          44. Each instance in which Defendant has failed to                   comply with    the FDCPA in      one or

  more   of the ways described above constituted a separate violation of the FDCPA for the purpose
  of assessing monetary civil             penalties.   Plaintiff seeks monetary civil   penalties   for every separate
  violation of the FDCPA.
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 10 of 31



          WHEREFORE                 ,
                                            Plaintiff     respectfully requests this      Court to enter
                                                                                                       judgment against
                                                                                                             a

  the   Defendant, finding              that the Defendant violated the                  FDCPA, awarding Plaintiff actual
  damages, statutory damages, punitive damages, attorney's fees and costs pursuant to FDCPA, 15
  U. S.C. § 1692k, and awarding Plaintiff any and all such further relief as is deemed necessary or

  appropriate.

                                                                   COUNT V


     VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT, SECTION §
                               805(c). AS TO DEFENDANT MEDICREDIT. INC.


          45. Pursuant to the                 FDCPA, Section 805(c), Communication in connection with debt
   collection:
                 a.    If a   consumer           notifies   a   debt collector in    writing that the consumer refuses to pay
                       a   debt    or        that the        consumer      wishes the      debt collector to       cease   further
                       communication with the consumer, the debt collector shall not communicate
                       further with the            consumer with      respect to such debt, except
                                                                                                        --




                                  (1) to advise the             consumer that     the debt collector's further efforts   are   being
                                  terminated;

                                  (2)   to       notify   the   consumer    that the debt collector or creditor may invoke

                                  specified remedies              which    are   ordinarily invoked by   such debt collector or
                                  creditor;        or



                                  (3)       where            notify the consumer that
                                                        applicable,   to                                 the debt collector       or

                                  creditor intends to invoke a specified remedy.

                       If such notice from the                  consumer   is made    by mail,   notification shall be   complete
                       upon receipt.

          46. In      numerous      instances, in           connection with the collection of debts, through the means
   described in       Paragraphs        1    -




                                                 17, Defendant violated Section 805(c) of the Fair Debt Collection
  Practices   Act,     15 U.S.C. § 1692(f), when the Defendant failed to cease communicationafter the
  Plaintiff notified       Defendants in writing that the Plaintiff refuses to pay a debt and that the
   consumer wishes the         debt collector to            cease   further communicationwith the            consumer.




          47. Section  813(a) of the FDCPA, 15 U.S.C. § 1692k, authorizes the Court to award
  monetary civil penalties for violations of the FDCPA when any debt collector who fails to
  comply with any provision of this subchapter with respect to any person is liable to such person
  in an amount equal to the sum of --(1) any actual damage sustained by such person as a result of
  such failure; (2) (A) in the case of any action by an individual, such additional damages as the
  court may allow, but not exceeding $1,000; and in the case of any successful action to enforce
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 11 of 31




  the  foregoing liability, the       costs of the          action, together     with   a   reasonable     attorney's fee        as

   determined by the court.


          48. Each instance in which Defendant has failed to                      comply with      the FDCPA in            one or

  more   of the ways described above constituted a separate violation of the FDCPA for the purpose
   of assessing monetary civil        penalties.        Plaintiff seeks monetary civil       penalties     for every separate
  violation of the FDCPA.


          WHEREFORE             ,
                                    Plaintiff    respectfully requests this       Court to enter       a   judgment against
  the Defendant,   finding that the Defendant violated the FDCPA, awarding Plaintiff actual
  damages, statutory damages, punitive damages, attorney's fees and costs pursuant to FDCPA, 15
  U. S.C. § 1692k, and awarding Plaintiff any and all such further relief as is deemed necessary or

  appropriate.

                                                            COUNT VI


     VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. §
                           227 et seq. AS TO DEFENDANT MERCY HOSPITAL


          49. This is   an   action   against Defendant for violations of 47 U.S.C. §               227 et seq.


          50. Plaintiff    re-alleges      and   reincorporates paragraphs         1    through 17,    as    if fully set forth
  here-in.


          51.     Defendant,   in the conduct of its            business, uses   an    automatic   telephone dialing
   system as defined by 47 U.S.C. § 227(a)(1)(A)to communicate with Plaintiff.

          52. Section 47 U.S.C.        §   227   provides in pertinent part

                     It shall be unlawful for any person within the United States                  -




                     (A) to make any call         ...

                                                        using   any automatic telephone system or           an   artificial or

                     prerecorded voice       -




          (iii)   to any  telephone number assigned to a paging service, cellular telephone service,
                     specialized mobile radio service, or other radio common carrier service, or any
                     service for which the called party is charged for the call;


          53. Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) when Defendant through the use of
  its agent, Medicredit, (1) made multiple Collection Calls, on multiple days, in multiple weeks,
  over multiple months, including without limitation from November 30,2020 through May 21,

  2021   (the "Collection Calls")          to Plaintiff     attempting   to collect the     Alleged    Debt and      (2)   made
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 12 of 31
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 13 of 31
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 14 of 31
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 15 of 31

                                                                                                                          n

                                                                  LAW OFFICE                                    Exhibit "A'

                                              Jason Warshofsky, PA
                                                   2655 LeJeune Road, Suite 805
                                                     Coral Gables, Florida 33134

                                                               Tel: 305-446-1244
                                               Email:



   October9.2020




   Mercy Hospital
   P.O. Box 740743

   Cincinnati, OH 45274-0743


   RE: Account No. 61007776349, patient Jason Warshofsky

   Dear   Mercy Hospital:

   I have enclosed the invoice that I received today in the amount of $2,350.69. This came as             a


    surprise to   me.   Please provide me with amore detailed description of what this is for,     a   break
   down ofthe payments made by              myself and my insurance company (Florida Blue). Thank you           in
   advance for your assistance.




    Sincewk,




   Jason   arshofsky
    Enclosure




                                                                                         ---- Cl
                                    9700-U-.-c'K.7 r->: DC.'                   fl.,-92                 3'4-lri- JUyykrl
           Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 16 of 31


-
      MERCY
      Hospital
      P.OBOX 99400
      LOUISVILLE,KY 40269
                                                                                                                                       Patient Name:                                            Jason I        Warshofsky
                                                                                                                                       Account Number:                                                   61007776349
il-


                                                                                                                                       Service Date(s):                                  03/19/2020 03/23/20201
                                                                                                                                                                                                           -




                                                                                                                                       Statement Date:                                                         10/02/2020?




                                                                                                                                      Contact Us
                        JASON I WARSHOFSKY                                                                                                                 Espanol: 1-800-681-9692
                                                                                                                                      Toll Free: 1-800-223-9899
                        4012 SW 2ND ST                                                                                                MON-FRI 8AM-9PM SAT 9AM-2PM ET
                        CORAL GABLES, FL 33134-1723                                                                                   Please be prepared to       provide the patlenVresponsible party full name,             date
      I   l            11   .'        .    .                    '.   1       lili                        ..                           of birth and   maiking   address. Ail calls may be recorded.
              '   '1                           *   I                                           ..




                                                                                                               All-ENTFON REQUIRED
                                 Total Payments                                                     Current Balance                              Payment Due By                              Amount You Owe
                                      $ 19,068.58                                                        $ 2,350.69                                   10/12/20                                    $ 2,350.69

      You are obligated topay for the services provided-and we strongly urge you to take advantage of this F[NAL opportunity
      to settle your balance. If payment in full is not received, your account may be referred to a debt collector without further
      notice. If
               you   are unable to
                                 pay  this account in full, please contact us at 1 -800-223-9899to discuss resolving your
      account balance. If you have already sent                                                            payment in full      or   contacted us to resolve the balance: thank you.

                                                                                                                                     Payment Options
                                                                                                                                             PAY ONLINE at your        providefswebsite:

                                                                                                                                             PAY BY PHONE at         no   additional cost through our automated system
                                                                                                                                     ?.J? during or after normal business hours.           Toll Free 1-800-223-9899.

                                                                                                                                             MAIL PAYMENT: make payment out to the provider below and send
                                                                                                                                     @       with the attached coupon to the paymentaddress specifiedbelow.




                                                                                             -PLEAGE SEE REVERSE SIDE FOR;MPORTANT ;NFORMATEON
                                                                                         -




                                                                                               Piea:w D,-rt:,ck. amd R,e'u,     ,   T'i:,- =':.:.:o't W.f'- YCL:r 33:'mcr::
          r-, if your aoaress clwiiged, check U-11. txj*                      anu                                                                                                                                                    -




          LI complete form on back.
                                                                                                                                       Account Number                                    61007776349
                                                                                                                                        Payment Due Date                                  10/12/20
                                  JASON I WARSHOFSKY
                                  4012 SW 2ND ST                                                                                        Balance Due                                      $ 2,350.69
                                  CORAL GABLES, FL 33134-1723
                                                                                                                                        Payment Amount Enclosed
                                                                                                                                                                 paying by check or money order, please
                                                                                                                                       Please do not send cash. If
                                                                                                                                       indicate account number and make payable to:
                                                                                                                                       MERCY HOSPITALA CAMPUS OF PLANTATION.

                                                                                                                                                                 Credit Card Authorization(please check one)
          PLEASE DETACH THIS COUPON AND RETURN WITH
          PAYMENT TO ADDRESS BELOW:
                                                                                                                                                03                   OM                   OEB                   O      AfvEX


                                                                                                                                         Credit Card Number                                                          Exp. Date
                       MERCY HOSPITAL A CAMPUS OF PLANTATION
                       P.O. BOX 740743                                                                                                  1111111111111111 1 1 1111
                       CINCINNATI. OH 45274-0743
                                                                                                                                                                                                                 $
                                          l,1          I   1,    ..
                                                                         I   11                     Il    'l       I
                                                                                    ..              1.         I       .1                Cardmember's Signature                                                      Amount
                                  l   .-       '. .        .1   , 1,




                                                                                                                            WARSHOFSKY          J    REDACTED
           Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 17 of 31

                                                                                                                                                                                                                         Exhibit "B"




                                                                                                                    MedicrediO                   .M
                                                                                                                                                                              You    can also
                                                                                                                                                                                               pay by check or
                                                                                                                                                                                  credit card at our website:
                                                                                                                            PO Box 1629
                                                                                                          Maryland Heights, MO 63(-)43-0629
                                                                                                                    Phone: 800-823-2318

           Account #                    119507404                                                                                                                Balance due                  file.
                                                                                                                                                                                        on                               $2,350-69
           # of Accounts on File                     1



           The  account(s) listed below have been placed with this                                                         agency with the full intention of                             this
                                                                                                                                                                  collecting      on               account(s).           Please
           give the past due account(s) the attention it deserves.
                or
                     phone- payments or express mail,                                  or    MoneyGram information, call between 8 ODam and 8.00pm Monday through Thursday,
           8am and             5pm Friday, and                9am and 1 pm                   Saturday- All times are Central Time Zone. Please call us at 800-823-231 E3 to make a
           payment.
                                                                                             Please call
                                                                   /*"                                            p payment by
                                                                                                                        to, mak?
                                                                                             check or credit card bytelephone                     Mneyaum@
                                                                                                                                                    ExpressPayment:
           Important Notice:
           Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any portion
           thereof, this office will assume this debt is valid. If you notify this office in writing within 30 days after receiving this notice that
           you dispute the validity of this debt or any portion of it, this office will obtain verification of the debt or obtain a copy of a
           judgment and mail you a copy of such judgment or verification. If you request this office in writing within 30 days after receiving
           this notice this office will provide you with the name and address of the original creditor, if different from the current creditor.

               Creditor Account #                        Creditor Name                                                         Patient Name                              Date of Service                                     Balance
               610C7776349                               Mercy Hospital                                                        Jascn Warshofskv                          03/19/202C                                      $2,350.69

                                                 This communication is from a debt collector and is an attempt to collect a debt.
                                                            Any information obtained will be used for this purpose.




                                                                         >>>           Please see reverse side for credit card                            payments <<<

                                                                                                                                                                   653864448 29TTTOGW0101DHCI 119507404 81 H00339
                                                                                                    * Urkr
                                                                                                          'Detach Lower Portion and Return with Payment




                                                                                                                                                Account # 119507404
           T-TTOGW01
                                                                                                                                                 Balance Due        on   File:    $2,350.69
           PO Box 1280
           Oaks PA 19456-1280                                                                                                                    StatementDate November 10, 2020

           ADDRESS SERVICE REQUESTED




      <0
                                                                                                                                                 Mail all        Correspondence to:
           ll        11   1    11   '       lili         1,        '1   11   li   li    1,     Il               '   1
           1    1                   11      l   Il            11    '         I   Il    I    ...      1    Il       I

           Jason I                                                                                                                              MEDJCREDIT, INC.
                              Warshofsky                                                                                                        PO Box 1629
           4012 SW 2Nd St
           Coral Gables FL 33134-1723                                                                                                            Maryland Heights, MO 63043-0629
'23                                                                                                                                                   '    111            1   I     1    11   I   Il   1,   1   1   ll
                                                                                                                                                          lili                .--       ..                          ''   '        '   "
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 18 of 31

                                                                                                                ...
                                                                                            Composite Exhibit    'C"




    Today's Date: November 24.2020
    Collector's Name: Mercy Hospital

    Collector'sAddress :P.O. Box 740743

                                Cincinnati. OH 45274

    RE: Account ofJason Warshofsky

   Account # 61007776349

                                DEBT COLLECTION VALIDATION LETTER

    Dear     Collector,
    I   am   writing in response to your letter    or   phone call dated on or    about October 2,2020.

    I do not believe that I      owe   this debt or what you say I   owe   and I refuse to pay said debt.

    Pursuant to the Fair Debt Collection Practices           Act, Section 809(b), Validating

    Debts:

                      "If the   consumer    notifies the debt collector in
                                                                       writing within the thirty-day
                      period described in subsection (a) that the debt, or any portion thereof, is
                      disputed, or that the consumer requests the name and address of the original
                      creditor, the debt collector shall cease collection of the debt, or any
                      disputed portion thereof, until the debt collector obtains verificationof the
                      debt or any copy of a judgment, or the name and address of the original
                      creditor, and a copy of such verification or judgment, or name and address
                                                                                                      "

                      of the original creditor, is mailed to the consumer by the debt collector.'

                      (emphasis added)
    I   respectfully request that you provide me with the following:
                      1. the amount of the     debt;
                      2. the   name   of the creditor to whom the debt is    owed;
                      3. verification or copy of any judgment (if applicable);

                      4.   proofthat you are licensed to     collect debts in FLORIDA;

                      5.   proof of the   last payment made   on   the account.
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 19 of 31




    I   am   asserting my rights        under the federal and state Fair Debt Collection Practices Acts
    and the Fair Credit Reporting Act,                including these rights:
              .
                    Because I have         disputed this debt      in   writing within 30 days of receipt of your
                    initial   notice,   you must obtain verification of the debt                  or   a       copy of the
                    judgment against me          and mail these items to       me    at your expense.


              .
                    You cannot add interest or fees             except those allowed by the original contract            or

                    state law.


              ?
                    Any attempt to collect this debt without validating it violates the FDCPA.
   Also be advised that I             amkeeping accurate records of all correspondence from you and
   your company,              including recording all phone calls, and I will not hesitate to report
   violations of the law to my State                  Attorney General, the         Federal Trade Commission and
   the Better Business Bureau.

    I have    disputed this debt. Therefore, until it is validated, your information concerning this
    debt is assumed to be inaccurate. Accordingly, if you have                          already reported this       debt to

    any   credit-reporting agency (CRA)                 or    Credit Bureau    (CB),    then you must          immediately
    inform them of my              dispute   with this debt.       Reporting      information that you know to be
    inaccurate or       failing to report information correctly violates the Fair Credit Reporting Act
    §   1681 s-2. Should you pursue              a   judgment without validating this debt,           I will inform the

   judge     and request that the           case     be dismissed based       on    your failure to   comply      with the
    FDCPA.


    Finally,      if you do not      own    this debt, I demand that you            immediately   send     a   copy of this

    dispute       letter to the   original creditor so they are also aware that I dispute the debt.

    I have retained Yuli            Kotler, Esq.        to   represent me with regard        to my debts         generally,
    including the debt you           are   attempting        to collect. He   can   be reached at P.O Box 22411 St.

    Petersburg,         FL     33742.      All       further    questions,    settlement     offers, inquiries, and
    communications                should      be       directed      to      my      attorney.    PLEASE            STOP

    COMMUNICATINGWITH ME.


    Sincerely,


   Address: 4012 SW 2nd St
                    Coral Gables, FL 33134
      Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 20 of 31
USPS.corn@
         -



             USPS   Tracking@ Results                                                                      12/21/20, 7:11   PM




                       Tracking?
                                                                                                            FAQs >
   USPS


                                                       Track Another   Package t




                      Get the free Informed  Delivery' feature to receive       Learn More
                      automated notifice cions on your packages




                                                                                                       Remove X
               Tracking Number: 9407111898765821415526

               Your item        was     delivered at 10:52   am on   December   3,2020 in CINCINNATI, OH
               45274.




                @f Delivered
               December         3,2020      at 10:52   am

               Delivered
               CINCINNATI, OH 45274

               Get Updates              v




                     Text & Email Updates




                                                                                                                 Page 1 of 2
      Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 21 of 31
USPS.corn@
         -



             USPS   Tracking@ Results                                                                12/21/20, 7:11   PM




                     Tracking History


                     Product Information




                                                          See Less A




                                    Can't find what           you're looking for?
                           Go to    our   FAQs section to find answers to your tracking questions.



                                                              FAQs




                                                                                                           Page 2 of 2
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 22 of 31




    Today's Date: November 24.2020
    Collector's Name: Medicredi

    Collector'sAddress :P.O. Box 1629

                                 Maryland Heights. MO 63043
    RE: Account ofJason Warshofsky

   Account # 119507404

                              DEBT COLLECTION VALIDATION LETTER

    Dear     Collector,
    I   am   writing   in response to your letter         or   phone   call dated   on or   about November 10,
    2020.

    I do not believe that I         owe   this debt or what you say I    owe   and I refuse to pay said debt.

    Pursuant to the Fair Debt Collection Practices              Act, Section 809(b), Validating
    Debts:

                       "If the   consumer     notifies the debt collector in
                                                                      writing within the thirty-day
                       period described in subsection (a) that the debt, or any portion thereof, is
                       disputed, or that the consumer requests the name and address of the original
                       creditor, the debt collector shall cease collection of the debt, or any
                       disputed portion thereof, until the debt collector obtains verificationof the
                       debt    or   any copy of    a   judgment, or    the   name   and address of the   original
                       creditor, and a copy of such verification or judgment, or name and address
                                                                                                           "

                       of the original creditor, is mailed to the consumer by the debt collector.'

                       (emphasis added)
    I   respectfully request that you provide me with the following:
                       1. the amount of the      debt;
                       2. the name of the creditor to whom the debt is           owed;
                       3. verification or copy of any judgment (if applicable);

                       4.   proofthat you are licensed to collect debts in FLORIDA;
                       5.   proof of the    last payment made    on    the account.
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 23 of 31




    I   am   asserting my rights        under the federal and state Fair Debt Collection Practices Acts
    and the Fair Credit Reporting Act,                including these rights:
              .
                    Because I have         disputed this debt      in   writing within 30 days of receipt of your
                    initial   notice,   you must obtain verification of the debt                  or   a       copy of the
                    judgment against me          and mail these items to       me    at your expense.


              .
                    You cannot add interest or fees             except those allowed by the original contract            or

                    state law.


              ?
                    Any attempt to collect this debt without validating it violates the FDCPA.
   Also be advised that I             amkeeping accurate records of all correspondence from you and
   your company,              including recording all phone calls, and I will not hesitate to report
   violations of the law to my State                  Attorney General, the         Federal Trade Commission and
   the Better Business Bureau.

    I have    disputed this debt. Therefore, until it is validated, your information concerning this
    debt is assumed to be inaccurate. Accordingly, if you have                          already reported this       debt to

    any   credit-reporting agency (CRA)                 or    Credit Bureau    (CB),    then you must          immediately
    inform them of my              dispute   with this debt.       Reporting      information that you know to be
    inaccurate or       failing to report information correctly violates the Fair Credit Reporting Act
    §   1681 s-2. Should you pursue              a   judgment without validating this debt,           I will inform the

   judge     and request that the           case     be dismissed based       on    your failure to   comply      with the
    FDCPA.


    Finally,      if you do not      own    this debt, I demand that you            immediately   send     a   copy of this

    dispute       letter to the   original creditor so they are also aware that I dispute the debt.

    I have retained Yuli            Kotler, Esq.        to   represent me with regard        to my debts         generally,
    including the debt you           are   attempting        to collect. He   can   be reached at P.O Box 22411 St.

    Petersburg,         FL     33742.      All       further    questions,    settlement     offers, inquiries, and
    communications                should      be       directed      to      my      attorney.    PLEASE            STOP

    COMMUNICATINGWITH ME.


    Sincerely,


   Address: 4012 SW 2nd St
                    Coral Gables, FL 33134
      Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 24 of 31
USPS.corn@
         -



             USPS   Tracking@ Results                                                                     12/21/20, 7:10   PM




                       Tracking?
                                                                                                           FAQs >
   USPS


                                                      Track Another   Package t




                      Get the free Informed  Delivery' feature to receive        Learn More
                      automated notifice cions on your packages




                                                                                                         Remove X
               Tracking Number: 9407111898765821415472

               Your item has been delivered and is available at             a   PO Box at 8:23   am on

               December           7,2020 in MARYLAND HEIGHTS, MO 63043.




                @f Delivered
               December         7,2020      at 8:23   am


               Delivered, PO Box
               MARYLAND HEIGHTS, MO                   63043


               Get Updates              v




                     Text & Email Updates




                                                                                                                Page 1 of 2
      Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 25 of 31
USPS.corn@
         -



             USPS   Tracking@ Results                                                                12/21/20, 7:10   PM




                     Tracking History


                     Product Information




                                                          See Less A




                                    Can't find what           you're looking for?
                           Go to    our   FAQs section to find answers to your tracking questions.



                                                              FAQs




                                                                                                           Page 2 of 2
      Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 26 of 31

                                                                                                                                                            Exhibit "D"




           MedicrediO
                                                                                                                            -
                                                                         n                                                   Account #                   61007776349
                          PO Box 1629                                                                                       Customer#:           119507404
          Maryland       Heights, MO 63043-0629                                                                             Balance Due on File:
                                                                                                                                                 $2,350.69
                                                                                                                            Patient Name:
                        1-800-823-2318                                                                                                           Jason Warshofsky



       Account Number
                                                                 Creditor Name
                                                                                                                                             Date of              Balance
       61007776349                                                                                                                           Service           Due on File
                                                                 Mercy Hospital
                                                                                                                                             03/19/2020             $2,350.69
                                                                                                                                           BALANCE DUE              $2,350.69
                                                                                                                                                ON FILE



                                               Important Information
     We have received
                        your dispute in regards to your account wjth
                                                                     Mercy Hospital and are
     currentlyinvestigating the matter. We need additional information
     importantthat you cal! our office at 1-800-823-2318               from you so it is                                    17
                                                                                                                             1
     80[)am to 8-00pm CT                                  during normal business hours of
                             Monday to
     9:00amto l:00pmCT Saturday toThursday,
                                                    8:OOam to 5:OOpm CT
                                                                           Friday, and                                            ? Payyour bill
                                          discuss the account.
                                                                                                                                   V        Cmck Balancas
     Please be      aware that   if the
                               additionalinformation is not
     may be held responsiblefor the full
                                         balance due.
                                                            provided in                           a    timely manner, you          .@ Setup Recurring Payments
 Thank you for your attention
                             regarding this matter.
                                                                                                                                   j....

                                                                                                                                            Setup Payment Reminders


                                 This corrnunicationis from a
                                                                                     debt collector.

                                                                                                                            R-9 MSLSA        Scan
                                                                                                                                                    usingcellphone
                                                                                                                            LJ @*WM
                                                                                                                                             for quick
                                                                                                                                                         Aymint


                                                                                                                                 1-800-823-2318
                                                                                                                            ??   Hours
                                                                                                                                 Mon   -

                                                                                                                                           Thurs 8am to 8pm CT
                                                                                                                                 Friday          8am to 5pm CT
                                                                                                                                 Saturday        9am to 1 pm CT
                   >>>   Please see reverse side for
                                                     important information                                 <<<



                                                                                                                                                            119507404 61 H00339




 TTTOGW08
 PO BOX 1280
 Oaks PA 19456-1280

ADDRESS SERVICE REQUESTED




December 9,2020



'1    !     1
              1'.-'-'                     .'----       t    '.       "       lilli
1,        1--1.. 1 1               '.     1   11   1       ...   '            11
Jason Warshofsky
             l
4012 SW 2Nd St
Coral Gables F[ 33134.17')q
Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 27 of 31                                                                             Exhibit "E"




                                                               MedicrediO.
                                                                         PO Box 1629
                                                       Maryland Heights, MO 63043-0629
                                                               Phone: 800-823-2318

    Creditor Name:            MERCY HOSPITAL                                                          Patient Name:            Jason   Warshofsky
    Account Balance:      $2,350.69                                                                   Date of Service: 03/19/2020
    Medicredit Account #: 119507404


                                                                   SETTLEMENT OFFER


    Dear Jason I   Warshofsky:
    In an effort to assist you in resolving your account with MERCY                    HOSPITAL, we          have been authorized to extend you        an   offer to
    settle your account as follows:

             1.    Pay the   settlement amount of $1,175.34 by 04/14/21. This settlement has been calculated as follows:

                      OutstandingAccount Balance                                    $2,350.69
                      You Pay                                                       $1,175.34

             2.    If you choose to     accept    this offer to settle your account, please pay by check or credit card online at
                   www.medicreditcorp.corn, call us at    800-823-2318, or return your paymentwith the stub below.


    This settlement offer only applies to the account listed above and does not apply to any other accounts you may have with
    Medicredit, Inc. If you need additional time to respond to this offer, please contact us We are not obligatedto renew this offer,
    In the event you elect not to accept this offer, our normal collectionefforts will continue. By paying the settlement amount, the
    creditor and   guarantor agree to release each other from all claims related to the above-referenced account.
    Thank you for your attentionto this matterand we sincerely hope you will take advantage of this offer.

    Toll Free: (800) 823-2318
    Office Hours: 8AM to 8PM -Mondayto       Thursday, 8AM            to 5PM        Friday, and     8AM to Noon       Saturday
    All times are Central Time Zone.



                                           PAY ONLINE:
                                          A AA AA A A.LAA ...'.
                                                              AA AXAA AA A .'.AAA
                                                                                .   IAAA AAJAAAA AAkl lA AA AA Al A AAJ Alll




                             This communication is from a debt collector and is                         an   attemptto collect a debt.
                                         Any information obtained will be used for this purpose.




                                                                                                                  945445898 848TTTOGW0101DHCSTLI 119507404 811400338




                     '-
     Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 28 of 31
6/14/2021                                            Gmail   -


                                                                 FW:   <CustomSubject>                  Exhibit "F"




 168         Gmail                                                                       Yuli Kotler




    -----

            Forwarded   Message   -----




    From:     Capio   Partners

    To: JASON I WARSHOFSKY

    Sent: Wednesday, June 9, 2021, 12:34:02 PM EDT

    Subject: <CustomSubject>




                                          00
                CODIRD
                 PARTNERS




     Re:    Mercy Hospital



                                                                                                       10478 15061    1/4
     Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 29 of 31
6/14/2021                                                   Gmail   -


                                                                        FW:   <CustomSubject>
     Patient: JASON I WARSHOFSKY



     Client Account#: 061007776349



     Capio Account#: 11950243


     Date of Service: 03/19/2020



     Balance Due: $2350.69



    WHAT IS THIS ABOUT?
    The above account, owed to Mercy Hospital is past due. Capio Partners has been contracted to collect the outstanding
    balance. Payments and questions should be directed to Capio Partners to ensure prompt service and credit.

    WHAT YOU CAN DO?
    We are reasonable people to deal with and we know that times are tough. However, we need your assistance to help
    you resolve the above-referenced account. Remember, to ensure prompt service and credit, inquiries or payments
    should be made   directly to Capio Partners.

    Office hours are Monday through Thursday 8AM to 7PM, Friday 8AM to 5PM and Saturday 8AM to NOON, Central
    Time. You may contact us toll-free at 888-887-6705. We offer several payment options. We can take your payment
    information over the phone or you may mail a check directly to our office or pay your account online. You will need this
    email for reference in order to pay your account online.


    Sincerely,
    Capio Partners, LLC




        TO PAY ONLINE:



        Password: 4C4664C




                                                                                                               10478 15061     2/4
     Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 30 of 31
6/14/2021                                                        Gmail   -


                                                                             FW:   <CustomSubject>



          TO PAY BY MAIL:


          Capio Partners
          2222 Texoma         Pkwy, Ste     150
          Sherman,        TX 75090




          TO PAY BY PHONE:

          Phone: 888-887-6705
          Office Hours: Monday through Thursday 8AM to 7PM, Friday 8AM to 5PM and                                       Saturday
          8AM to NOON, Central Time.




    Continue scrolling for notice of important information.


                                  h-3 Please consider the environment before printing this email.


                                                              Unsubscribe

                                                      2222 Texoma     Pkwy,          Ste 150
                                                          Sherman, TX 75090



     Important Information:

     You  are receiving this communicationbecause you consented to receiving electronic communications. You               have the
     right to withdraw your consent to receive communicationelectronicallyby:


          Selecting the   "Unsubscribe Button"
      ,




          Writing us
      ,




          Calling us
      ,




     Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any
     portion thereof, this office will assume this debt is valid. If you notify this office in writing within 30 days from receiving
     this notice that you dispute the validity of this debt or any portion thereof, this office will obtain verification of the debt or
     obtain a copy of a judgment and mail you a copy of such judgment or verification. If you request this office in writing
     within 30 days after receiving this notice this office will provide you with the name and address of the original creditor, if
     different from the current creditor.


     This is   an   attempt to collect a debt. Any information obtained will be used for that purpose. This communicationis from a
     debt collector. Calls to    or from this company may be monitored and/or recorded for quality assurance purposes.




                                                                                                                          10478 15061     3/4
     Case 1:21-cv-23262-BB Document 1-1 Entered on FLSD Docket 09/09/2021 Page 31 of 31
6/14/2021                                 Gmail   -


                                                      FW:   <CustomSubject>




                                                                              10478 15061   4/4
